Citation Nr: 1417311	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-42 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his February 2008 claim, the Veteran sought service connection for right and left shoulder disabilities.   By the September 2008 rating decision and an August 2009 statement of the case (SOC), the RO denied the above-stated claims.  In October 2009, the Veteran perfected his appeal as to these issues.  In December 2009, the RO issued a supplemental statement of the case (SSOC), wherein it continued its previous denials.  In April 2011, the Veteran testified before the Board at the RO in St. Petersburg.  A transcript of the hearing is associated with the claims file.  In December 2011, the Board remanded the matter for additional development, to include a new VA examination and opinion.  By an August 2012 rating decision, the Appeals Management Center (AMC) granted service connection for residuals of left shoulder surgery.  That same month, the AMC denied service connection for residuals of right shoulder surgery.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's right shoulder disability had its onset during military service.



CONCLUSION OF LAW

The criteria for service connection for right shoulder disability have been met.       38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set forth at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As a general matter, connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, the Veteran has the responsibility to present and support his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, the Veteran originally sought entitlement to service connection for right and left shoulder disabilities, which he claimed were related to injuries he sustained during specialized police training in service.  See DD Form 214 (confirming completion of police training).  The Veteran was initially denied service connection for both shoulders, but was subsequently service-connected for left shoulder disability in August 2012.  Service connection for right shoulder disability remained denied and is the focus of this decision.

A July 1967 service medical record (SMR) reflects treatment for a "small abrasion" on the Veteran's right shoulder.  The treatment record does not describe the nature of the injury, any associated symptoms, or how it was sustained.  The Veteran's SMRs are silent for any other complaint or treatment of his right shoulder.  A June 1969 SMR reflects complaint of a left shoulder problem.  At the time, the Veteran reported that his left shoulder "pop[ped] out" on occasion, but that he was always able to get it back in place.  In December 1970, the Veteran underwent his separation examination.  On his report of medical history, the Veteran marked "painful or trick shoulder or elbow."  There is no indication, however, whether that statement referred to the left or right shoulder or both.  The report of medical examination noted the Veteran's medical history with regard to his left shoulder, but was silent for any right shoulder medical history.  The Veteran's shoulders were evaluated as clinically normal.

Following service, the Veteran was a career civilian law enforcement officer.  In May 1988 and April 1990, the Veteran underwent surgeries to reconstruct his right and left shoulders, respectively.  See February 2008 claim; January 2012 VA examination report.  Medical records related to his treatment have been destroyed or are otherwise unavailable.  See May 2008 Morton Plant Hospital response; May 2008 Dr. J. M. response; May 2008 Largo Medical Center response; see also April 2011 hearing transcript.

In August 2008, the Veteran was provided a VA compensation and pension (C&P) examination.  At the examination, the Veteran reported having injured both of his shoulders in service during "Judo" training, which was part of his police training.  He stated that he subsequently had frequent dislocations during service and was treated with ibuprofen and released to duty.  He reported that after service he underwent a closed reduction of the right shoulder in August 1975 and the left shoulder in June of 1980, both of which were done in an emergency room setting.  He described constant pain and decreased range of motion and the inability to reach posteriorly over the years.  He reported that he was under the care of an orthopedist and had been seen every three to four months.  X-rays revealed minimal degenerative joint disease of the right shoulder.  The examiner diagnosed residual status post right shoulder surgery with minimal DJD right acromioclavicular (AC) joint, but was unable to give an opinion as to service connection without resorting to speculation.  A similar diagnosis and opinion was offered for the left shoulder.

In December 2008, the Veteran submitted a letter from Dr. D. L., a private orthopedic specialist, who opined that it was "more likely than not that the conditions that led to [the Veteran's] shoulder surgeries were related to the shoulder injuries sustained during his service in the U.S. Air Force."  The letter did not indicate whether the physician reviewed the Veteran's service records and did not include a rationale or explanation for the offered opinion.

In June 2009, the RO obtained an addendum VA opinion.  After reviewing the record, the examiner opined that the Veteran's shoulder disabilities were less likely than not caused by or related to military service.  The examiner stated that the Veteran's radiographic changes were consistent with natural aging.  Further, medical documentation from the Veteran's period of service failed to disclose a mechanism of injury that accounted for the current shoulder conditions.  In the examiner's view, while both military service and police work are physically active occupations, the Veteran's many years as a policeman weighed against a finding that his current shoulder disabilities were related to service.   The examiner noted that he reviewed the private opinion provided by Dr. D. L., but found it unpersuasive because it was based on personal history reported by the Veteran.

In December 2011, the Board found the June 2009 VA examiner's etiological opinion inadequate for purposes of determining service connection.  Specifically, the opinion failed because the examiner did not consider the Veteran's lay statements regarding his in-service injury, the 1988 and 1990 shoulder surgeries, and his chronicity of symptoms.  As the opinion was found inadequate, it will not be considered in rendering this decision.  However, the Veteran's statements made during the August 2008 examination and the resulting clinical findings will be considered.

In January 2012, the Veteran underwent a second VA examination.  The examiner reviewed the claims file and interviewed the Veteran.  The examiner noted that the only reference to the right shoulder was the 1967 abrasion; however, during the examination the Veteran related personal history consistent with bilateral shoulder subluxations during active duty and afterwards.  The examiner commented that it was not surprising that there were no findings on the separation examination, "since it would have taken a rather diligent detailed examination that could easily have been missed."  The Veteran recounted subsequent dislocations, which required closed reductions under sedation and, ultimately, reconstructive surgeries on both shoulders.  The Veteran reported that he has since experienced mild limitation of function in bilateral shoulder positions above chest height, difficulty with overhead work, and a sensation of "slipping" with forward pushing or backwards reaching above his head; he has not, however, had any further dislocations or subluxations.  The Veteran considered his right shoulder disability to be more limiting due to hand dominance.  After a thorough physical examination, the examiner diagnosed recurrent dislocations of the right and left shoulders, corrected.  The examiner then offered a nexus opinion for each shoulder.

With regard to the left shoulder, the examiner opined that it was more likely than not that the shoulder condition was a result of injuries and/or activities encountered on active duty.  The examiner's opinion was based on "the documented history that [the] Veteran had recurrent "popping" of the left shoulder on active duty."  The examiner stated that it was "medically plausible and probable that this represented a condition of subluxation and/or labral impingement secondary to trauma sustained in Judo training.  Labral and shoulder joint capsular tears frequently occur concurrently.  It is consistent with known medical science that this condition would gradually worsen and go on to recurrent dislocations, requiring the above noted surgery."  With regard to the right shoulder, the examiner stated that an "opinion as to whether or not this shoulder condition had causal origins to active duty injuries or activities cannot be established because there is no documentation in [active duty] medical records that could plausibly establish a capsular or labral injury at that time."

The record also contains lay statements provided by the Veteran and his spouse.  A March 2008 statement from the Veteran reported having injured both of his shoulders during police training school at Lackland Air Force Base.  "At [that] time and several times before [his] discharge, [he] received medications and was told [he] would get better."  He stated that the dislocations progressed over time, and in August 1975, he was taken to Tallahassee Memorial Hospital with a right shoulder dislocation that was "closed reduced."  He reported that he had several partial dislocations of both shoulders at different times and eventually learned to relocate them himself.   In June 1980, he was taken to Baptist Hospital in Pensacola with a left shoulder dislocation that was closed reduced.  He was told that the partial dislocations were due to deterioration of his rotator cuff.  The Veteran underwent reconstructive surgery to his right shoulder (Bristow procedure) in 1988, and the same procedure was done to his left shoulder in 1990.  He stated that he continues to take pain medication and receive steroid injections.

A March 2008 statement from the Veteran's spouse recounted that she and the Veteran met in the early 1960s and were married in February 1969, while he was still on active duty.  She stated that during the time he was in basic training and police school, the Veteran wrote several letters and telephoned many times.  She remembered him telling her that he had injured his shoulders during training and of the pain the injuries caused.  Later, when he was assigned to Korea, he wrote several times and mentioned shoulder problems and trips to sick call.  She stated that over the years she watched the Veteran's shoulders slowly become worse, with partial dislocations becoming common.  She recalled that he had several closed reductions and had become adept at relocating the separations himself.  She further recalled that he underwent surgery, first on his right shoulder, then his left.

The Veteran also testified at a hearing before the Board in April 2011.  During the hearing, the Veteran stated that his "Judo" training in service involved "twisting your arms" and being "flopped around like a mullet."  He explained the lack of more service treatment records related to his shoulders as due to the nature of military service.  Specifically, if an injury did not require hospitalization, "you were fit for duty."  He stated that "this was back in the 60s when the draft was going on, and you didn't demand any follow-up on anything if you bothered to go at all."  The Veteran eventually learned that "there was not much point in going [for treatment] because they either said you were too young, or, 'Take these pills and [get back to work]'."

With regard to his post-service career in law enforcement, the Veteran testified that he was a Florida Highway Patrol trooper for five years, and then supervisor until retirement in 2004.  He reported that early in his career he dealt with his shoulder problems by knowing his limitations and being careful to avoid placing stress on his shoulders.  When dislocations occurred, the Veteran popped the shoulder back into place.  Eventually, though, the dislocations required surgical intervention.  As to why the he did not file a service connection claim earlier, the Veteran stated that he was not aware that benefits were available-"it just never occurred to me to apply to the VA for anything." 

The Board finds the lay statements discussed above to be competent, credible, and probative, and has considered them in rendering this decision.

As stated, entitlement to service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship (nexus) between the claimed in-service disease or injury and the current disability.

With respect to the first element, the Veteran has been diagnosed with a right shoulder disability.  See August 2008 VA examination report (residuals status post right shoulder surgery with minimal degenerative joint disease right AC joint); January 2012 VA examination report (recurrent dislocation right shoulder, corrected).  Thus, the requirement of a present disability has been fulfilled.

With respect to the next element, that of in-service incurrence or aggravation of a disease or an injury, the record establishes that the Veteran was trained as a police officer in service and participated in "Judo" training.  The Veteran's SMRs also document treatment for injuries to his shoulders.  Further, the Veteran competently and credibly testified at a hearing with regard to his military training and claimed injuries.  Thus, the second requirement has been fulfilled.

The final element of service-connection is that of a nexus between the present disability and active service.  On this question, the Board finds that the medical evidence is in equipoise, as the record contains opposing nexus opinions, neither of which the Board can say is more probative than the other.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion).

The Veteran's private orthopedic physician opined that the Veteran's shoulder problems were "more likely than not" related to the shoulder injuries sustained in service, but provided no rationale or explanation for how he arrived at his opinion.  The physician also gave no indication that he reviewed the Veteran's service treatment records when formulating the opinion.  The VA examiner, on the other hand, stated that an "opinion as to whether or not [the right] shoulder condition had causal origins to active duty injuries or activities cannot be established because there is no documentation in [active duty] medical records that could plausibly establish a capsular or labral injury at that time."  The examiner indicated review of the Veteran's file.  However, the examiner's rationale failed to account for the Veteran's lay statements concerning his in-service injuries or explain why it was implausible for the Veteran to have injured his right shoulder during the same Judo training where he injured his left shoulder.  The examiner also made no attempt to address what, if not the Veteran's claimed in-service injury, was the cause of his right shoulder dislocations-a condition that was mirrored by his left shoulder and ultimately required identical corrective surgeries.  Instead, the examiner based his positive left shoulder nexus opinion on "documented history" and his negative right shoulder nexus opinion on the lack thereof.

In rendering opinions, VA examiners must consider lay statements regarding in-service occurrence of an injury.  A medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (noting that even where a disorder is not diagnosed during service or for many years afterwards, service connection may still be warranted).

Consequently, the Board finds that the evidence is in equipoise and raises a reasonable doubt that the Veteran's right shoulder disability is related to his military service.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for right shoulder disability is warranted.  The Veteran's claim is granted.


ORDER

Entitlement to service connection for right shoulder disability is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


